DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021, was filed after the mailing date of the Notice of Allowance on January 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid ejection head having a substrate, a liquid flow passage, a pressure generation element, and an ejection port.
The cited art, U.S. Patent Pub. 2005/0223847 (“Shiraishi”) in view of U.S. Patent Pub. 2014/022313 (“Gao”), discloses a similar liquid ejection head also having a substrate, a liquid flow passage, a pressure generation element, and an ejection port.  However, the cited art does not appear to explicitly disclose or suggest the liquid ejection head having an interface at which the first liquid and the second liquid are in contact with each other is located above the pressure generation element.  Thus, the cited art does not provide a liquid ejection head providing the ejection of two liquids in contact with each other. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ERICA S LIN/Primary Examiner, Art Unit 2853